Case 2:19-cv-09555-DSF-KS Document 46 Filed 03/01/21 Page 1 of 2 Page ID #:3924

                                                                                  JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11       VICKY MYERS,                             CASE NO: CV 19-09555 DSF KSx)
12                 Plaintiff,
                                                  SECOND AMENDED JUDGMENT
13           vs.                                  IN FAVOR OF PLAINTIFF
14       AETNA LIFE INSURANCE
15       COMPANY AND CALIFORNIA
         INSTITUTE OF TECHNOLOGY
16       LONG TERM DISABILITY PLAN,
17                 Defendants.
18
19          Pursuant to the Court’s Findings of Fact and Conclusions of Law (Docket No.
20   35):
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff
22   Vicky Myers (“Plaintiff”) shall have Judgment in her favor and against defendant
23   Aetna Life Insurance Company (“Aetna”) 1 on her claim for long term disability
24   benefits.
25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Aetna shall
26   pay long term disability benefits due and owing to Plaintiff for the period of July 7,
27
28   1
      Defendant California Institute of Technology Long Term Disability Plan was
     voluntarily dismissed by plaintiff on January 8, 2020. Dkt. #13.
Case 2:19-cv-09555-DSF-KS Document 46 Filed 03/01/21 Page 2 of 2 Page ID #:3925



 1   2018 to July 7, 2020, in the total amount of $127,297.79. Plaintiff is further entitled
 2   to an award of pre-judgment interest in the amount of $2,966.03. The total amount to
 3   be paid pursuant to this Judgment is $130,263.82.
 4         It is FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiff’s
 5   claim shall be remanded to Aetna to determine plaintiff’s eligibility for continuing
 6   benefits under the terms of the Plan as of July 8, 2020. If the parties are unable to
 7   resolve plaintiff’s claim for attorneys’ fees, plaintiff may file a Motion seeking an
 8   award of fees by February 16, 2021.
 9         IT IS SO ORDERED.
10   DATED: March 1, 2021
11                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
